—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), rendered November 4, 1999, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631).
Assigned counsel’s contention relating to supplemental pro se briefs is not properly before this Court on direct appeal (see, People v Garcia, 282 AD2d 757; People v Perez, 279 AD2d 640, lv denied 96 NY2d 786). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.